Citation Nr: 0502066	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to additional compensation for a child over age 
18.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from July 1965 to July 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied the veteran entitlement to 
additional disability compensation, claimed for a child over 
the age of 18 years.

It appears that there was an additional claim filed, in May 
1998, for entitlement to Dependents' Educational Assistance 
(DEA) for a period of college attendance beginning in the 
Fall of 1996, and it is not clear whether that claim has been 
satisfactorily resolved.  Based upon records in the claims 
file, it may be that adjudication of the DEA matter is 
pending at the Muskogee, Oklahoma, RO.  It further appears 
that the DEA issue, if still pending, has been neither 
procedurally prepared nor certified for appellate review.  It 
is accordingly not now before the Board, and it is referred 
to the RO for appropriate action or referral.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


FINDINGS OF FACT

1.  The veteran has been awarded a permanent and total (100 
percent) schedular rating for a service-connected disability, 
effective from July 27, 1994.  No other service-connected 
disabilities are shown.  

2.  There is no evidence of record showing that the veteran's 
daughter was enrolled in school from July 27, 1994, to May 
[redacted], 1996, the date of her 23rd birthday.  


CONCLUSION OF LAW

The criteria for payment of additional compensation for a 
school child over age 18 have not been met, and the claim is 
denied as a matter of law.  38 U.S.C.A. §§ 101(4), 1115, 
5100, 5102, 5103, 5103A, 5107; (West 2002); 38 C.F.R. § 3.57 
(2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The issue presently before the Board arose from a 
claim filed in May 1998.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), which became effective August 29, 2001.  
In this case, the VCAA and its implementing regulations are 
accordingly generally applicable.  See Holliday v. Principi, 
14 Vet. App. 280 (2000) (Board must make determination as to 
applicability of the various provisions of VCAA to a 
particular claim).


The Board believes that the disposition of this case is based 
upon the operation of law.  As discussed below, the evidence 
does not show that a daughter of the veteran, M.M.H., meets 
the criteria for a child of the veteran for additional VA 
disability compensation under the law.  The U. S. Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
has no effect on an appeal where the law is dispositive of 
the matter.  See Manning v. Principi, 16 Vet. App. 534 
(2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  He was 
notified of the necessary criteria and the reasons that his 
claim had been denied by means of the discussions in the 
October 2001 decision and the September 2003 statement of the 
case (SOC).  There is no indication of any relevant records 
that the RO failed to obtain.  There is no reasonable 
possibility that obtaining a VA medical opinion would 
substantiate this claim, which has been denied because of a 
lack of the veteran's daughter's having pursued a course of 
instruction at an approved educational institution after she 
attained the age of 18 and before she reached the age of 23 
years.  Although the appellant was not furnished a VCAA 
letter on this particular issue, the RO notified the 
appellant of the provisions of the VCAA in the September 2003 
SOC.  

Because it has not been established that the daughter, 
M.M.H., of the veteran met the statutory definition of a 
"child of the veteran" for additional VA compensation 
purposes during the pertinent time period, further 
development would serve no useful purpose.  See 38 C.F.R. 
§ 3.159(d)(1) (2004).  The legal outcome is clearly dictated 
by the existing law regardless of any further notice the 
appellant might receive.  Any error for noncompliance with 
the notice provisions of the VCAA is harmless, and no 
prejudice has been visited upon the veteran in this regard.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


II.  Factual background

In a rating decision in March 1998, the veteran was granted 
service connection for post-traumatic stress disorder (PTSD) 
and awarded a 100 percent rating, effective from October 18, 
1996.  The RO also established basic eligibility for 
Dependents' Educational Assistance (DEA) from October 18, 
1996, as the evidence showed the veteran had a total service-
connected disability, permanent in nature.  

In May 1998, the veteran's attorney wrote the RO regarding 
additional benefits for the veteran's daughter, M.M.H., who 
was then 25 years old and apparently still eligible for 
educational assistance benefits until age 26.  According to 
her birth certificate, M.M.H. was born on May [redacted], 1973.  
There was additional correspondence throughout 1998 regarding 
a claim for education benefits for the veteran's daughter.  
The RO sent an application with instructions.  

The RO notified the veteran in June 1999 that an earlier 
effective date of July 27, 1994, had been awarded for his 100 
percent rating for a service-connected disability.  The RO 
also notified the veteran that if M.M.H. were enrolled in 
school on or after August 1, 1994, the veteran might be able 
to receive additional benefits for a school child over the 
age of 18.  The veteran was asked to complete and return an 
enclosed VA Form 21-674, Request for Approval of School 
Attendance, and report all schools that his daughter had 
attended since August 1994.  

Submitted as evidence in May 2000 were affidavits from the 
veteran and his daughter dated in April and March 2000, 
respectively.  His daughter stated that after a son was born 
in 1995 she went back to school.  She named a college where 
she attended in Fall 1996, Spring 1997, Fall 1998, Spring 
1999, and Fall 1999.  The veteran stated that he assisted his 
daughter with school related expenses and living expenses 
during a period from June 1998 to October 1999. 

In February 2001, the RO requested specific dates of 
attendance and also notified the veteran that it could go 
back to August 1, 1994, if the daughter were attending 
school, to add her to the veteran's award.  The RO stated 
that if the veteran's daughter were attending school prior to 
Fall Term 1996, he should complete a VA Form 21-674, which 
was enclosed, for each term attended.  

In October 2001, the RO notified the veteran that his claim 
was denied, as the requested information had not been 
received.  With a notice of disagreement, the veteran's 
attorney submitted information regarding specific dates of 
attendance from August 1996 to December 1999.  

In April 2002, the RO wrote to the veteran regarding his 
daughter being added to his claim as a school-age child from 
her 18th birthday, May [redacted], 1991, through her 23rd birthday, 
May [redacted], 1996, if she were still in school.  The RO again 
mailed a VA Form 21-674, to be completed if it applied to his 
daughter.  The RO notified the veteran that if his daughter 
were not attending school or were married during that time, 
she would not be eligible as a school-age child, for the 
purpose of awarding him additional compensation for a 
dependent.

III.  Analysis

As discussed, above, the veteran currently has a permanent 
and total service-connected disability rating effective from 
July 27, 1994, and, based upon that entitlement, there is 
potential eligibility for him to receive additional benefits 
for a school child over the age of 18 years but under 23 
years of age.  See 38 U.S.C.A. § 1115.

Pursuant to 38 U.S.C.A. § 101(4), with some exceptions, the 
term child of the veteran means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and: (i) who is 
under the age of 18 years old; or,(ii) who, before reaching 
the age of 18 years, became permanently incapable of self-
support; or (iii) who, after reaching the age of 18 years and 
until completion of education or training (but not after 
reaching the age of 23 years) is pursuing a course of 
instruction at an approved educational institution.  38 
C.F.R. § 3.57.

The evidence of record shows that the veteran's daughter, an 
unmarried single parent at the time of the claim, attended 
college beginning in August 1996, which is after her 23rd 
birthday in May 1996.  Although in her affidavit dated in 
March 2000 there is a statement that could be viewed as her 
having attended school in 1995, later in the same affidavit 
she clearly specified having attended a named college 
beginning in the Fall of 1996 and continuing until Fall 1999, 
with no attendance for two semesters during that period.  The 
veteran's affidavit regarding dates when he assisted his 
daughter with school-related expenses shows assistance 
beginning in June 1998, and does not show that she was in 
school prior to her 23rd birthday.  There have been several 
requests to the veteran to complete appropriate forms, which 
were furnished, if his daughter, M.M.H., were in school prior 
to her 23rd birthday (and after high school), and no response 
has been received to date. 

Without evidence that the veteran's daughter, M.M.H., was 
pursuing a course of instruction at an approved educational 
institution after the effective date of the veteran's total 
disability rating and prior to reaching age 23 in May 1996, 
the appellant's claim lacks legal entitlement under the 
applicable provisions, and it remains subject to denial on 
the basis of a lack of legal merit under Sabonis v. Brown, 6 
Vet. App. 426 (1994).


ORDER

Entitlement to additional compensation for a child over age 
18 is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


